Title: From George Washington to John Francis Mercer, 11 January 1788
From: Washington, George
To: Mercer, John Francis



Sir,
Mount Vernon January 11th 1788

The People on board Mr Spriggs Vessel have been already supplied with Provisions, and shall receive every other aid they may require, and I can give. The conduct either of the Skipper, or your Overseer, has been egregiously wrong. The Vessel, it seems, came up in the night of thursday; but not till near dusk on friday had I any information of it, and then by [way] of enquiry from your People after their Overseer, whom they said was put on shore at my point, opposite to Mr Digges and had

not at that time Joined them. In strong terms I then urged them to go immediately on board and get the Vessel as near as possible to my warf that night as there was every appearance of a severe frost. Instead of doing this the Vessel kept her position (more than a mile of,) and, as I expected, was frozen up next morning and unable to deliver a grain of the Corn until the afternoon of Saturday Then but 16 Barriels whereas had they stopped on thursday the whole might have been landed before friday evening & the Vessel discharged, as I had a large Boat of my own and had collected my Plantation Carts (as soon as I was advised of the Vessels being here) to expedite the work.
Mr Whites, letter is returned to you and I should be glad to know precisely whether I am to expect any and what part of the £200 on which you assured me in Philadelphia I might absolutely rely and the half of which you informed me in november should be sent to me by your Servant in ten days if you could not get the residue? I have put the Sheriff of this County off 3 times—if he comes again—I must if I have no further expectn from you suffer him to make distress, as I raised nothing last year for sale, and allotted this money for the payment of my taxes.
Mrs Washington and myself would have been glad to have seen you and Mrs Mercer here—This she would do still—In the morning I shall leave home for a meeting of the Directors of the Potomack Co. at the Falls of Shanandoah from whence I do not expect to be returned in less than ten days. I am Sir Yr most obedt Sert

G. Washington

